Citation Nr: 0838417	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  00-09 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from November 
1971 to September 1975, with subsequent periods of active 
duty, active duty for training, and inactive duty training in 
the Navy Reserve and Army National Guard, to include a period 
of active duty from September 12, 1990, to December 7, 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2001.  A transcript of the hearing is associated with the 
claims files.

In December 2003, and again in November 2007, the Board 
remanded this issue for additional evidentiary development.  
This case has since been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  Diabetes was not found on examination for entrance onto 
active duty.

2.  Diabetes was present during a period of active duty from 
September to December  1990.

3.  The evidence does not clearly and unmistakably establish 
that the diabetes did not permanently increase in severity as 
a result of this period of active duty.





CONCLUSION OF LAW

Diabetes was incurred in active duty.  38 U.S.C.A. §§ 1110, 
1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially that this appeal involves two 
alternative theories of causation for the veteran's current 
diabetes mellitus.  First, the veteran contends that his 
diabetes was incurred secondary to post-traumatic stress 
disorder (PTSD).  However, service connection for PTSD is not 
in effect, and has been denied by the RO.  As such, as a 
matter of law, service connection on a secondary basis, as 
due to PTSD, is not in order.  See 38 C.F.R. § 3.310(a); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The veteran alternatively contends that his diabetes existed 
prior to a period of active duty in late 1990, and was 
aggravated by such service.  

The service medical records from the veteran's first period 
of service, including reports of examinations at entrance and 
separation, contain no reference to diabetes.  There is no 
indication or contention from the veteran that diabetes was 
present within a year of his discharge in 1975.  Private 
treatment records show that the initial diagnosis was in 
1986.  

Service personnel records confirm that the veteran was 
mobilized on active duty from September 12, 1990, to December 
7, 1990.  Prior to that, the veteran had periods of active 
duty for training between October 3, 1981, and October 2, 
1985, and between October 3, 1986, and October 2, 1987.  
Subsequent to his mobilized status, the veteran had 
additional periods of active duty for training until his 
discharge from the Army National Guard in 1997.  

With respect to onset of diabetes, while the veteran had 
active duty for training in 1986, the service personnel 
records do not contain results of a line of duty 
investigation that would support a finding that the veteran 
incurred diabetes in the line of duty, or that diabetes was 
aggravated in the line of duty.  Indeed, the veteran does not 
contend that diabetes was initially incurred in the line of 
duty.  His contention centers on his period of mobilization 
for active duty in 1990.  The Board will now address this 
theory.  

The service medical records do not include the report of an 
examination in conjunction with the veteran's mobilization on 
September 12, 1990.  It is unclear whether such an 
examination was conducted; however, the record of any such 
examination is not of record.  Therefore, the presumption of 
soundness applies.  

The Board finds that there is clear and unmistakable evidence 
that the veteran's diabetes predated service.  A March 1990 
private hospital summary refers to the veteran as a "known 
diabetic."  A September 1988 letter from a private 
cardiologist at Vanderbilt University shows that the veteran 
had a two-year history of diabetes at the time of the 
examination.  Other contemporaneous medical records also 
support this date of onset.  Thus, there is a clear medical 
record of treatment for an established diagnosis of diabetes 
prior to veteran's mobilization in 1990.  In addition, the 
veteran acknowledges that this disorder was diagnosed prior 
to the period of active duty in 1990.  In the Board's view, 
this constitutes clear and unmistakable evidence that 
diabetes predated the veteran's period of active duty.  

The Board's attention thus turns to the question of 
aggravation, and whether there is clear and unmistakable 
evidence that diabetes was not aggravated by the veteran's 
active service.  

To address this question, the veteran was afforded a VA 
examination in April 2008.  In a May 2008 addendum report, 
the examiner reviewed the evidence pertinent to service and 
found no evidence of any severe diabetic problems such as 
diabetic ketoacidosis or severe hypoglycemia while on active 
duty.  He concluded, based on common medical knowledge and 
experience, that, without such evidence, it is less likely 
than not that the veteran's diabetes mellitus was permanently 
aggravated by his active service.  

It is certainly significant that the veteran was hospitalized 
on December 19, 1990, for "uncontrolled diabetes."  It was 
noted that the veteran had been on 38 units of insulin per 
day up until several weeks prior, when he went to military 
camp.  There, he was increased to 80 units per day, and still 
had high glucose readings.  He was discharged from the 
hospital on December 21, 1990, on increased insulin.  The 
requirement of increased insulin might arguably imply an 
increase in severity of the diabetes.  However, in the May 
2008 addendum, the April 2008 examiner acknowledged this 
evidence, and noted that it was clear that the veteran's 
diabetes was unstable and poorly controlled while he was on 
active duty.  What appears to have been determinative in the 
examiner's opinion was that there was no evidence of severe 
problems such as diabetic ketoacidosis or severe hypoglycemia 
while on active duty.  In the examiner's opinion, without 
evidence of such "severe diabetic complications on active 
duty," aggravation was unlikely.  

In addition to the medical evidence, the Board has reviewed 
the findings of a physical evaluation board (PEB) conducted 
in January 1991, just after the veteran's demobilization.  It 
was the finding of the PEB that the veteran's diabetes was 
moderate in severity and existed prior to service, and that 
there was "compelling evidence" that it was not permanently 
aggravated by service.  

Indeed, despite the findings of the January 1991 PEB, a 
subsequent PEB convened in March 1991 concluded that the 
veteran was physically fit to complete his National Guard 
obligation.  The veteran was retained in the National Guard 
until July 1997.  While he was discharged as medically unfit, 
his diabetes was apparently not the basis for this finding.  
The stated reason for his discharge was a mood disorder.  

In the Board's opinion, the foregoing evidence establishes 
that the veteran's diabetes probably did not permanently 
increase in severity as a result of active duty; however, the 
Board has not found the evidence to be sufficient to clearly 
and unmistakably establish that the disability was not 
aggravated by active duty.  Therefore, the Board concludes 
that the presumption of soundness has not been rebutted.  
Accordingly, the veteran is entitled to service connection 
for this disability.

ORDER

Service connection for diabetes is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


